Filed 7/30/21 In re Ashley R. CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR

 In re ASHLEY R. et al., Persons                                                    B306895
 Coming Under Juvenile Court Law.
 LOS ANGELES COUNTY                                                                 (Los Angeles County
 DEPARTMENT OF CHILDREN                                                             Super. Ct. No.
 AND FAMILY SERVICES,                                                               20CCJP01359A-B)

             Plaintiff and Respondent,

 v.

 L.I.,

 Defendant and Appellant.

     APPEAL from orders of the Superior Court of Los
Angeles County, Jean M. Nelson, Judge. Affirmed.
     Roni Keller, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Office of the County Counsel, Rodrigo A. Castro-Silva,
County Counsel, Kim Nemoy, Assistant County Counsel,
and Sarah Vesecky, Deputy County Counsel, for Plaintiff
and Respondent.

            __________________________________

                       INTRODUCTION
      In the proceedings below, the court sustained three
counts of a petition filed by the Los Angeles County
Department of Children and Family Services (DCFS) under
Welfare and Institutions Code section 300, subdivisions (a)
and (b)(1) (Sections 300(a) and 300(b)(1)), and found
jurisdiction over appellant-mother L.I.’s two children, Ashley
R. (born October 2015) and Y.R. (born March 2017).1 Two of
the counts (a-1 and b-1) identically alleged that domestic
violence between Mother and non-party-father R.R.
endangered the children, and the third count (b-2) alleged
that Father’s substance abuse endangered the children.
After finding jurisdiction, the court removed the children
from both parents and ordered Mother to participate in
various services.
      On appeal, Mother argues the court erred in: (a)
finding sufficient evidence to take jurisdiction under

1     Undesignated references are to the Welfare and
Institutions Code.




                               2
Sections 300(a) and 300(b)(1); (b) removing the children
based on an allegedly erroneous jurisdictional finding
instead of ordering “[v]oluntary supervision of the family
under section 301”; and (c) ordering Mother to participate in
services without evidence she would not participate
voluntarily. We conclude: (a) sufficient evidence supports
jurisdiction under Section 300(b)(1), obviating the need to
analyze whether the court properly assumed jurisdiction
under Section 300(a); (b) the court could not order voluntary
supervision under section 301 at the disposition hearing and
to the extent Mother intended to argue the court should have
ordered voluntary supervision under section 360, subdivision
(b), the court did not abuse its discretion in not doing so; and
(c) the court did not abuse its discretion in ordering Mother
to participate in the case plan. We therefore affirm.

          STATEMENT OF RELEVANT FACTS

     A.     DCFS Receives a Referral and Mother
            Obtains a Restraining Order
      In January 2020, DCFS received a referral stating that
Mother had reported a domestic violence incident to the
police. Three days earlier, Father had allegedly encountered
Mother at the home of a friend, grabbed her neck, and then
left with their four-year-old daughter Ashley. Mother had
also reported a history of prior domestic violence incidents.
Father was refusing to let Mother see Ashley, and Mother
was advised to obtain a restraining order.




                               3
      Five days after the incident, Mother applied for a
temporary restraining order. Attached to her application
was a signed declaration, attesting to a history of violence at
Father’s hands. Mother declared that Father “initially
became violent during [her] first pregnancy . . . .” Whenever
Father would “drink heavily[,] he would come home and hit
[Mother], punching and slapping [her] with his hands.” On
some occasions, Father beat her with charging cables. The
beatings happened as frequently as once a week, and her
children had witnessed the violence “all their lives.” Mother
claimed Ashley was afraid of Father and that their
two-year-old son, Y.R., had been copying Father and striking
both Ashley and other children. Mother also described two
recent incidents: In November 2019, Father returned home
drunk and with another woman. Both Father and the
woman demanded Mother take the children and leave the
house, claiming the new woman was Father’s “wife” now.2
Mother “splashed water” at the woman, and she grabbed
Mother’s hair. Father then punched Mother in her neck,
causing pain that lasted several days. The noise awakened
Ashley, and Father and the woman released Mother.
Because Mother feared they would continue the violence if
she stayed, she took the children and left.
      Mother claimed she did not see Father again until
January 10, 2020, when she learned from her babysitter that
Father was coming to take the children. Mother hurried to


2    Mother and Father were not married.




                              4
retrieve the children from the babysitter’s home, but Father
arrived as they were leaving. Father approached Mother,
who was carrying Y.R. and holding Ashley’s hand, grabbed
Mother by the neck with one hand, and took Ashley with the
other hand and left. Mother went to the police station the
next day and was advised to apply for a restraining order.
Mother concluded that she needed a restraining order
“because I am afraid for my daughter’s safety, I am afraid
that [Father] will continue his violence against me, and I
want to protect my children from witnessing any more
violent behavior by [Father].” Mother also attested that she
did not give notice of the application for a TRO to Father
because she “was afraid that the violence and/or harassment
would reoccur/occur” if she gave notice. The court granted
the TRO.

      B.   DCFS Investigates
      Four days after receiving the referral, a children’s
social worker (CSW) interviewed Mother in Spanish, as she
indicated this was her primary language. Mother confirmed
the incident described in the referral, as well as obtaining a
TRO. She also “reported [a] history of multiple prior
domestic violence incidents with father,” stating he would
become aggressive toward her while under the influence of
alcohol, and had repeatedly assaulted her while she was
pregnant with Ashley. She additionally reported an incident
in which she and Father’s girlfriend had a physical




                              5
altercation while the children were present. Mother denied
using drugs or alcohol.
      One month later, a CSW interviewed Father, who was
living with the paternal grandmother (PGM). Father
admitted he and Mother verbally argued, but denied their
disputes ever became physical. When asked about Mother’s
statement that she fought with Father’s girlfriend, Father
explained that PGM had allowed one of her friends to stay in
the house, and Mother became upset and physically fought
with the woman in front of the children. When asked if he
had hit Mother during that altercation, Father stated he was
so drunk that night he might have, but did not recall.
Father denied having a problem with alcohol abuse, but
admitted to getting drunk on the weekends. Father then
stated people told him that Mother drank excessively. When
asked when he last saw the children, he said he had seen
them the previous day in court for the restraining order
hearing, but otherwise had not seen them since October or
November.
      When PGM was asked when Mother and the children
had been in the home last, she answered they had eaten
dinner with Father and her the previous day. PGM stated
that Mother had been in and out of the home several times
since the restraining order had been issued, and Mother and
the children had once spent the night.
      The CSW then spoke with both Father and PGM, and
after persistent questioning by the CSW, Father admitted
both that he knew the restraining order required him to




                             6
have no contact with Mother and the children, and that
Mother and the children had returned to the home the
previous day, and they had eaten a meal together. When
asked why he had violated the restraining order, Father
stated that Mother had insisted on seeing him. He also said
Mother would simply “show[] up at his home sometimes.”
     Another CSW spoke with Mother that same day (again
speaking in Spanish), and Mother claimed that since Ashley
was returned after service of the restraining order, she had
seen Father only at court. The next day, the CSW
confronted Mother with the information from Father and
PGM regarding Mother visiting Father with the children.
Mother continued to deny that she had seen Father other
than at court.
     On March 3, 2020, the court signed an order authori-
zing DCFS to remove the children from their parents’
custody. DCFS detained the children the next day.

      C.   DCFS Files a Petition
      Two days later, DCFS filed a petition under Sections
300(a) and (b)(1). Counts a-1 and b-1 identically alleged that
Mother and Father had a history of engaging in ongoing
violent verbal and physical altercations in the children’s
presence, stating generally that Father struck Mother with
his hands and with electrical cables on multiple occasions,
and also referencing the two specific incidents Mother had
reported in the TRO application. The counts additionally
alleged that the January incident led to a protective order,




                              7
which Mother and Father both violated. Count b-2 alleged
that Father was an abuser of alcohol, and had been under its
influence while caring for the children; it also alleged Mother
failed to protect the children from Father’s alcohol abuse.
Count b-3 alleged that Mother was an abuser of alcohol, and
had been under its influence while caring for the children; it
also alleged Father failed to protect the children from
Mother’s alcohol abuse.
      The court held its initial detention hearing the next
court day. Both Spanish and K’iche’ interpreters were on
hand to help Mother and Father.3 Mother submitted a
notarized affidavit to the court, apologizing for
demonstrating “non-willful negligence towards the laws of
this state,” but still claiming she had never returned to the
family home after leaving it in October 2019. Both Mother
and Father requested the court release the children to
Mother. Father’s counsel acknowledged the evidence that
Mother violated the TRO by visiting Father, but wondered
whether Mother had received “all of the information she
needed,” due to the language barrier. Counsel for DCFS
pointed out that if Mother simply had not understood the
TRO, “there would [have] be[en] no reason for her to be
dishonest with the social worker when she was confronted.”
The court agreed that Mother’s statements indicated
deception rather than misunderstanding, and ordered the
children detained from both parents. Subsequently, the


3    The K’iche’ interpreter was present for Mother.




                               8
court ordered that Mother was to be interviewed with a
K’iche’ interpreter. At Mother’s request, the court also
ordered DCFS not to interview her about domestic violence
allegations. At some point, DCFS filed a last minute
information disclosing concerns regarding PGM’s “protective
capacity” because PGM had told Mother not to disclose
domestic violence incidents when interviewed by the CSWs.

      D. DCFS Continues to Investigate
      In further interviews, Mother confirmed that Father
drank, but stated he had alcohol only every 15 to 20 days.
Mother did not know how much he drank, because Father
would stay in the car when he was drinking to prevent the
children from seeing him intoxicated. Mother denied Father
ever cared for the children when intoxicated. She also
denied any alcohol use herself. Mother agreed to test for
drugs and alcohol and tested negative on March 26, May 4,
and June 3, 2020, but was a “[n]o [s]how” to tests scheduled
for April 21 and May 18, 2020.
      Father again confirmed he had verbal altercations with
Mother while the children were present, but denied any
physical altercations. Father confirmed his previous
statement that he had violated the TRO by having contact
with Mother and the children, but claimed this had occurred
only once; although Mother visited his home multiple times,
he claimed to have been there on only one occasion when she
came. Father admitted he would become “significantly
intoxicated” once or twice a month, but would sleep in his car




                              9
or stay with others so the children would not see him
intoxicated. Father agreed to test for alcohol and drugs and
tested negative on April 7 and May 29, 2020, but was a “[n]o
[s]how” on April 10, April 30, and May 15, 2020.
      DCFS also spoke with the children’s foster mother, who
expressed concern about Ashley’s mental and emotional
state, because “Ashley will make random statements about
father striking mother without anybody asking her,” but
could not elaborate on her statements. Ashley mentioned
one incident in which “mother had blood on her hands and
there was mention of a knife,” but the foster mother could
not understand Ashley any further.
      In April 2020, Mother and Father stipulated to dismiss
the TRO.4 The TRO was dismissed on May 12, 2020.
      In early May 2020, Mother and Father received
referrals for services from DCFS. However, neither had
enrolled in any services by late June 2020, due to the
COVID-19 pandemic.

      E.    Adjudication and Disposition
      No witnesses testified at the adjudication and
disposition hearings. The children’s counsel asked the court
to sustain counts a-1 and b-1 (alleging Mother and Father’s
domestic violence endangered the children) and b-2 (alleging
Father’s alcohol abuse (and Mother’s failure to protect the

4     The TRO had originally been scheduled to lapse on March
16, 2020, and Mother had indicated she would no longer be
pursuing it, but the hearing date was continued several times.




                              10
children from that abuse) endangered the children), but
dismiss count b-3 (regarding Mother’s alleged alcohol abuse).
Mother’s counsel requested the court dismiss counts a-1 and
b-1 because there was no evidence the children were ever
harmed or placed in harm’s way during the domestic
violence incidents, dismiss Mother from count b-2 because
there was no evidence she failed to protect the children from
Father’s alcohol abuse, and dismiss count b-3 for lack of
evidence. Father’s counsel requested the court dismiss the
petition in its entirety, arguing insufficient evidence, and
lack of a nexus between the petition’s allegations and harm
to the children. DCFS’s counsel stated it had nothing to add
beyond what was in the reports submitted to the court. The
court dismissed count b-3 for lack of evidence, sustained
counts a-1 and b-1, and sustained count b-2 after striking
the allegations regarding Mother. The court found both
children to be dependents of the court.
      Counsel for the children argued they should remain in
foster care, but asked the court to order DCFS to assess
Mother for overnight visits. Mother’s counsel asked that the
children be returned to her care. Father’s counsel asked
that the children be released, without specifying to whom.
DCFS’s counsel made no request. The court ordered the
children removed from both parents due to a “long history of
domestic violence with the parents and a failure to abide by
the restraining order by both parents.” Recognizing the
difficulty of enrolling in programs due to the pandemic, the
court nevertheless found that “the risk of further domestic




                             11
violence remains until they address these issues . . . .” The
court ordered Mother to attend a support group for domestic
violence, to participate in conjoint counseling with Father if
the two were reconciling, and to undergo individual
counseling regarding the case issues. The court also ordered
Mother to test for substances upon reasonable suspicion of
substance abuse. Mother timely appealed.

                         DISCUSSION
      “On appeal, the ‘substantial evidence’ test is the
appropriate standard of review for both the jurisdictional
and dispositional findings.” (In re J.K. (2009) 174
Cal.App.4th 1426, 1433.) Under a substantial evidence
review, “‘we view the record in the light most favorable to
the juvenile court’s determinations, drawing all reasonable
inferences from the evidence to support the juvenile court’s
findings and orders. Issues of fact and credibility are the
province of the juvenile court and we neither reweigh the
evidence nor exercise our independent judgment.’” (In re
Joaquin C. (2017) 15 Cal.App.5th 537, 560.) “Evidence from
a single witness, even a party, can be sufficient to support
the trial court’s findings.” (In re Alexis E. (2009) 171
Cal.App.4th 438, 451.)




                              12
     A.      The Court Did Not Err in Finding
             Jurisdiction
       “When a dependency petition alleges multiple grounds
for its assertion that a minor comes within the dependency
court’s jurisdiction, a reviewing court can affirm the juvenile
court’s finding of jurisdiction over the minor if any one of the
statutory bases for jurisdiction that are enumerated in the
petition is supported by substantial evidence. In such a
case, the reviewing court need not consider whether any or
all of the other alleged statutory grounds for jurisdiction are
supported by the evidence.” (In re Alexis E., supra, 171
Cal.App.4th at 451.) Because we conclude substantial
evidence supports the court’s jurisdictional finding under
Section 300(b)(1), we do not consider the propriety of the
jurisdictional finding under Section 300(a).
       “Exposing children to recurring domestic violence may
be sufficient to establish jurisdiction under section 300,
subdivision (b).” (In re T.V. (2013) 217 Cal.App.4th 126, 134;
see also In re Heather A. (1996) 52 Cal.App.4th 183, 193-194
[jurisdiction under Section 300(b)(1) supported by
substantial evidence of ongoing domestic violence, where one
incident occurred in front of the children]; In re Daisy H.
(2011) 192 Cal.App.4th 713, 717 [physical violence between a
child’s parents may support jurisdiction under Section
300(b)(1) “if there is evidence that the violence is ongoing or
likely to continue and that it . . . placed the child at risk of
physical harm”].)




                              13
      Here, substantial evidence supported the finding of
ongoing domestic violence that placed the children at
substantial risk of serious physical harm. In January 2020,
Mother submitted a declaration along with her application
for TRO, in which she averred that Father initially became
violent during her first pregnancy and, on a weekly basis
when drunk, would punch and slap her with his hands, or
beat her with charging cables. Mother attested that the
children had witnessed this violence “all their lives.” Mother
also related two recent incidents: one in November 2019 in
which Father punched her in the neck, inflicting lasting
pain, and one in January 2020 when Father grabbed her by
the neck while she was holding her four-year-old daughter
by the hand and her two-year-old son in her arms. Apart
from the declaration, Mother made similar statements
directly to CSWs. She confirmed the incident in which
Father grabbed her by the neck, and also “reported [a]
history of multiple prior domestic violence incidents with
father,” stating he would become aggressive toward her
while under the influence of alcohol, and had repeatedly
assaulted her while she was pregnant with Ashley. Ashley’s
foster mother reported that Ashley would “make random
statements about father striking mother without anybody
asking her,” and once related an incident in which “mother
had blood on her hands and there was mention of a knife.”
This constitutes substantial evidence of ongoing domestic
violence in the presence of the children; Father’s willingness
to grab Mother by the neck while she was carrying Y.R. and




                             14
holding Ashley’s hand is substantial evidence that the
domestic violence placed the children at substantial risk of
serious physical harm.
      Mother argues the court erred in finding jurisdiction
under Section 300(b)(1) because: (a) the children suffered no
physical abuse or substantial risk of physical abuse; (b)
Father only grabbed Mother’s neck without closing her
airway; (c) the police did not arrest Father; (d) the minors
were in Mother’s care when Father drank; and (e) the
declaration accompanying Mother’s request for a TRO has no
probative value because there is no evidence a K’iche’
interpreter helped Mother with it.
      We briefly dispose of Mother’s first four contentions.
First, “[t]he parent need not be dangerous and the minor
need not have been harmed before removal is appropriate.
The focus of the statute is on averting harm to the child.”
(In re T.W. (2013) 214 Cal.App.4th 1154, 1163.) In other
words, that the children had yet to suffer physical harm is
not dispositive. Father’s regular infliction of physical abuse
on Mother in the children’s presence placed them at
substantial risk of harm.
      Second, no authority provides that jurisdiction cannot
be assumed when one parent grabs the other by the neck
without cutting off the latter’s air supply. Father’s actions
could easily have caused Mother to raise her arms reflexively
in defense, dropping her infant son.




                             15
      Third, that Father was not arrested does not negate
domestic violence. No authority equates police inaction with
the nonoccurrence of an event.
      Fourth, Mother’s point is unclear when she notes that
the children were in her care when Father was drinking. To
the extent she suggests the court could not find jurisdiction
over the children based on an allegation that she failed to
protect them from Father’s alcohol abuse, the court did not --
it specifically struck that allegation from count b-2. To the
extent she contends the court could not find jurisdiction
under count b-2 because Father’s alcohol abuse allegedly did
not harm the children, Father has not appealed, and Mother
lacks standing to pursue this claim. (Code Civ. Proc., § 902
[“Any party aggrieved may appeal in the cases prescribed in
this title”]; In re Nachelle S. (1996) 41 Cal.App.4th 1557,
1560 [applying this section to dependency proceedings].) In
any event, evidence that Father regularly assaulted Mother
while drunk sufficed to find Father’s alcohol abuse placed
the children in danger.
      Finally, we reject Mother’s contention that we should
disregard her TRO declaration because she lacked the help
of a K’iche’ interpreter when she signed it. First, that
argument is forfeited because she failed to raise it below. (In
re Dakota H. (2005) 132 Cal.App.4th 212, 221 [“A party
forfeits the right to claim error as grounds for reversal on
appeal when he or she fails to raise the objection in the trial
court”]; id. at 222 [“Forfeiture . . . applies in juvenile
dependency litigation and is intended to prevent a party




                              16
from standing by silently until the conclusion of the
proceeding”].)5 Even were we to consider the argument, we
would find it unpersuasive. Mother points to nothing
evidencing her ignorance of the contents of her declaration.
Moreover, she told DCFS her primary language was
Spanish, and spoke to multiple CSWs in Spanish. Finally,
even were we to disregard Mother’s declaration in its


5      In her reply brief, Mother argues “[i]ssues regarding
intervention are not subject to the doctrine of waiver or
forfeiture,” citing In re Brian P. (2002) 99 Cal.App.4th 616 (Brian
P.); In re Chantal S. (1996) 13 Cal.4th 196, 210 (Chantal S.); and
In re Tommy E. (1992) 7 Cal.App.4th 1234 (Tommy E.). None of
these cases supports her argument. Brian P. held that a party
who fails to object on grounds of insufficient evidence does not
forfeit a substantial evidence challenge on appeal. (Brian P.,
supra, at 623 [“‘Generally, points not urged in the trial court
cannot be raised on appeal. [Citation.] The contention that a
judgment is not supported by substantial evidence, however, is
an obvious exception to the rule’”].) We do not hold Mother
forfeited any argument that her declaration is insufficient to
support jurisdiction; rather, we hold Mother forfeited the
argument that the court should not have considered the
declaration. Tommy E. held that a parent did not forfeit the right
to challenge a jurisdictional finding by submitting the matter on
the social worker’s report; that has no bearing on Mother’s
argument. (Tommy E., supra, at 1236-1239.) And Chantal S.
has nothing to do with forfeiture. (Chantal S., supra, at 200
[court considered whether “a juvenile court, when terminating its
dependency jurisdiction, [may] issue an order conditioning
visitation on a parent’s participation in a counseling program”
and if so, whether “the juvenile court [is] bound by the
requirements of Family Code section 3190, which governs
counseling orders issued by a family court”].)




                                17
entirety, the statements Mother made to DCFS as well as
Ashley’s unprompted references to domestic violence would
still constitute substantial evidence of domestic violence,
supporting the finding of jurisdiction over the children.

     B.     The Court Did Not Err in Removing the
            Children; Voluntary Supervision Under
            Section 301 Was Unavailable
      Mother argues that the court erred in removing the
children from her because “the jurisdictional findings fail for
lack of substance,” and because “[v]oluntary supervision of
the family under section 301 would have [been] less drastic”
and sufficient. As discussed above, the jurisdictional
findings do not fail for lack of substance.
      Section 301, subdivision (a), provides: “In any case in
which a social worker, after investigation of an application
for petition or other investigation he or she is authorized to
make, determines that a child is within the jurisdiction of
the juvenile court or will probably soon be within that
jurisdiction, the social worker may, in lieu of filing a petition
or subsequent to dismissal of a petition already filed, and
with consent of the child’s parent or guardian, undertake a
program of supervision of the child.” By the disposition
hearing, the section 300 petition had already been filed and
had not been dismissed; accordingly, the voluntary program
of supervision contemplated by section 301 was no longer
available. Mother provides no authority to the contrary.




                               18
      In its respondent’s brief, DCFS suggests Mother may
have intended to argue that the court should have proceeded
under section 360, subdivision (b). (Welf. & Inst. Code,
§ 360, subd. (b) [“If the court finds that the child is a person
described by Section 300, it may, without adjudicating the
child a dependent child of the court, order that services be
provided to keep the family together and place the child and
the child’s parent or guardian under the supervision of the
social worker for a time period consistent with Section
301”].) “Whether to exercise this option under section 360,
subdivision (b), is a discretionary call for the juvenile court
to make; it may opt to do so, but it need not.” (In re N.M.
(2011) 197 Cal.App.4th 159, 171.) “A court exceeds the
limits of legal discretion if its determination is arbitrary,
capricious or patently absurd. The appropriate test is
whether the court exceeded the bounds of reason.” (Ibid.)
      Mother never asked the court to proceed under this
section. “[I]f the law does not require the juvenile court to
act in a certain way, the parent bears the responsibility to
care for his or her own interests by asking the court to
exercise its discretion in a manner favorable to the parent.
In such circumstances, the courts have not permitted the
silent parent to argue that the juvenile court erred in not
being psychic.” (In re Lorenzo C. (1997) 54 Cal.App.4th
1330, 1339.) Mother has therefore forfeited this argument.
      Even were we to consider her argument, the evidence
shows that Mother willfully disobeyed the TRO several
times, and then attempted to deceive DCFS and the court




                               19
about her actions. Further, neither parent had yet
addressed the domestic violence issues that led to
jurisdiction in the first place. Given this history, even had
Mother requested this course of action, we would find the
court was well within the bounds of reason to decline to
order informal supervision.

     C.     The Court Did Not Err in Ordering Mother to
            Participate in Her Case Plan
      If a child is declared a dependent, “the juvenile court
may direct any reasonable orders to the parents . . . of the
child who is the subject of any proceedings under this
chapter as the court deems necessary and proper to carry out
this section . . . . That order may include a direction to
participate in a counseling or education program . . . . The
program in which a parent or guardian is required to
participate shall be designed to eliminate those conditions
that led to the court’s finding that the child is a person
described by Section 300.” (Welf. & Inst. Code, § 362, subd.
(d).) We will not reverse the court’s order “‘absent a clear
abuse of discretion.’” (In re Briana V. (2011) 236
Cal.App.4th 297, 311.)
      Here, the court ordered Mother to attend a support
group for domestic violence, to participate in conjoint
counseling with Father if the two were reconciling, and to
undergo individual counseling regarding case issues. The
court also ordered Mother to test for substances if there was
a reasonable suspicion of substance abuse. Mother argues




                              20
these orders were “unfounded and an unnecessary invasion
of privacy . . . because there was no indication that the
mother would not voluntarily participating [sic] in
treatment.” In other words, Mother does not question the
propriety of the case plan, or the court’s authority to make
reasonable orders; she contends only that that the court
abused its discretion in ordering her to enroll in services
without evidence that she would refuse to do so voluntarily.
Mother provides no authority requiring a court to find a
parent recalcitrant before issuing an order under section
362, and we find the court’s orders well within the bounds of
reason.




                             21
                     DISPOSITION
     We affirm the court’s jurisdictional and dispositional
orders.
     NOT TO BE PUBLISHED IN THE OFFICIAL
     REPORTS




                                       MANELLA, P. J.

We concur:




WILLHITE, J.




CURREY, J.




                             22